 
 
I 
108th CONGRESS
2d Session
H. R. 4904 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide certain benefits under that Act to individuals who served in the United States Merchant Marine during World War II. 
 
 
1.Short titleThis Act may be cited as the Social Security Fairness for Merchant Mariners Act of 2004.  
2.Benefits for individuals who served in the United States merchant marine during World War II 
(a)BenefitsSection 217(d) of the Social Security Act (42 U.S.C. 417(d)) is amended by adding at the end the following new paragraph: 
 
(3)The term active military or naval service includes the service, or any period of forcible detention or internment by an enemy government or hostile force as a result of action against a vessel described in subparagraph (A), of a person who— 
(A)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was— 
(i)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of the Administration or Office); 
(ii)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, and harbors of the United States; 
(iii)under contract or charter to, or property of, the Government of the United States; and 
(iv)serving the Armed Forces; and 
(B)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service.. 
(b)Effective dateThe amendment made by subsection (a) shall apply only with respect to benefits for months beginning on or after the date of the enactment of this Act. 
 
